DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (US PGPUB US 2008/0250074 A1) in view of Schaefer et al. (US Patent No. US 6,157,927).

Parkinson and Schaefer were cited in the previous Office Action.

Regarding claim 1, Parkinson teaches a computer-implemented method, comprising: 
obtaining, by one or more processors executing program code to provide extended architecture as a service (¶ [0032] lines 1-5: According to one embodiment of the invention, those techniques are performed by computer system 500 in response to processor 504 executing one or more sequences of one or more instructions contained in main memory 506; Claims 1 and 7; wherein the invention describes extended architecture (XA)), a request from an extended architecture compliant transaction manager, to execute a transaction affecting a resource manager not supported by the transaction manager (Fig. 3, step 304 (i.e., request); ¶ [0026]: wherein the resource manager manages resources comprising at least one extended architecture compliant resource (Fig. 1; ¶ [0009] lines 1-2: XA-compliant resources; ¶ [0024]), and at least one extended architecture non-compliant resource (Fig. 1; ¶ [0027]: a distributed transaction involving one XA-non-compliant resource; ¶ [0024]), wherein the request comprises a transaction identifier (Fig. 3, Step 304 Insert ID; ¶ [0026]: Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103 and sends, over that connection to resource manager (RM) 103, an instruction to insert 304 a row containing transaction ID).

Parkinson does not expressly disclose wherein the transaction comprises extended architecture compliant calls; 
generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection identifier; 
maintaining, by the one or more processors, in a log, the connection identifier, the transaction identifier, and a state of the transaction; 
executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: 
transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager; 
transmitting, by the one or more processors, the transformed calls to the resource manager, for execution on the resources; 
obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls; 
transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response; and 
transmitting, by the one or more processors, the transformed response to the transaction manager.

However, Schaefer teaches wherein the transaction comprises extended architecture compliant calls (Col. 5, lines 29-33: the XATMI API provides a set of function calls, collectively referred to as the tp*() function calls, that can be called to performed various functions. See table 1 Service Requests (Function Calls) of the XATMI API); Col. 12, line 65: the interconnect receives XATMI service requests (e.g., tpcall, tpacall, tpconnect, etc.)); 
generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection identifier (Col. 21, lines 16-22: According to another feature of the present invention, for each XATMI service request received from the MTS component 54 that requires a connection to the remote server 60 (i.e., each branch of the transaction), the resource manager 70 generates a fourth identifier ("tp.sub. -- id") that associates that branch with the connection established by the OSI TP protocol machine 68 for that branch.); 
maintaining, by the one or more processors, in a log, the connection identifier, the transaction identifier, and a state of the transaction (Col. 8, line 55 through Col. 9, line 30: Each XATMI service request that requires a separate connection to the remote server represents a single branch of the global transaction. According to another feature of the present invention, the resource manager further operates to obtain from the transaction processing environment of the first transaction manager, a first identifier assigned to the global transaction within that environment, and to generate therefrom, a second identifier that is used to identify that transaction within the protocol machine of the connection manager… According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch… According to still another feature of the present invention, the resource manager generates a record for each branch… Information stored in the record for a given branch preferably comprises the first, second, third, and fourth identifiers described above; Fig. 5 CRM record; Col. 22, lines 27-29: a txstate field is used to store the current state of the branch); 
executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: 
transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager (Col. 14, lines 23-28: The resource manager 70 translates the XATMI service requests received from the MTS component 54 and the directives issued by the MS DTC 56 into corresponding service requests of the OSI TP service interface 88); 
transmitting, by the one or more processors, the transformed calls to the resource manager, for execution on the resources (Col. 14, lines 35-43: Significantly, the resource manager 70 coordinates the processing of the OSI TP service requests by the OSI TP protocol machine 68 with the processing of corresponding events in the MTS environment (such as prepare, commit, and abort directives) in a manner that is transparent to both the MTS environment and the remote server 60. It is this capability that enables the remote server 60 to appear to the MS DTC 56 and MTS component 54 as simply another local resource within the MTS environment.); 
obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls (Col. 10, lines 9-19: When the operation is complete, the remote server will send an indication back to the resource manager of the interconnect of the present invention via the bi-directional, two-phase commitment communications protocol (e.g., OSI TP) implemented by the protocol machine of the connection manager.), transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate); and 
transmitting, by the one or more processors, the transformed response to the transaction manager (Col. 10, lines 15-18: When the resource manager receives the indication from the protocol machine, it invokes a notification method provided by the MS DTC to notify the MS DTC that the requested operation has been completed.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schafer with the teachings of Parkinson to allow communication between a transaction manager/controller with resource managers in an heterogeneous environment. The modification would have been motivated by the desire of providing the ability for any transaction processing environment that does not employ an XATMI-compliant transaction manager to be able to access, as part of a global transaction in that environment, a resource on a remote server in another environment that does operate under the control of an XATMI compliant transaction manager. See at least Schaefer’s Col. 7.

Regarding claim 2, Schaefer teaches further comprising: 
notifying, by the one or more processors, the transaction manager of the connection identifier (Col. 21, lines 16-25: According to another feature of the present invention, for each XATMI service request received from the MTS component 54 that requires a connection to the remote server 60 (i.e., each branch of the transaction), the resource manager 70 generates a fourth identifier ("tp.sub. -- id") that associates that branch with the connection established by the OSI TP protocol machine 68 for that branch. The tp.sub. -- id is returned to the MTS component 54 upon the successful completion of the XATMI service request that establishes the connection. The tp.sub. -- id is also stored in the CRM record for the branch.).  

Regarding claim 3, Schaefer teaches wherein generating the connection comprises: 
initiating, by the one or more processors, the connection between the extended architecture as a service to the resource manager (Col. 15, 42-46: The , or selecting, by the one or more processors, the connection from a pool of connections maintained by the between the extended architecture as a service and various resource managers including the resource manager (Col. 19, lines 59-62: The interconnect 64 of the present invention takes advantage of the OSI-TP association manager functionality to manage connections to the remote server 60 as a pool of resources.).  

Regarding claim 4, wherein executing the transaction on the at least one extended architecture non-compliant resource, further comprises: 
obtaining, by the one or more processors, from the transaction manager, based on the transaction manager obtaining the response, a resolution call (Fig. 3, 308 Commit; ¶ [0026]: Having received a successful commit status 307, transaction manager 104 then sends a commit message 308 to XA-compliant resource manager 102.); 
based on the dummy result, obtaining, by the one or more processors, a transaction resolution command (¶ [0005]: The transaction manager waits for prepare acknowledge messages from every participating resource manager, and verifies with the transaction manager log.) selected from the group consisting of: 
a transaction commit (¶ [0006]: Once the transaction manager receives acknowledge messages from every participating resource manager, the commit phase begins) and a transaction rollback (¶ [0007]: The transaction manager will roll back the transaction if it receives negative acknowledgements during the prepare phase.);  
P201704418US01-33-executing, by the one or more processors, the transaction resolution command on the extended architecture non-compliant resource and transmitting, by the one or more processors, a result of the executing to the transaction manager (¶ [0006]: The commit phase can take two execution paths depending whether any errors occurred in the prepare phase. In case the prepare phase completes without any errors, the commit phase consists of the following steps : transaction manager sends commit messages to each participating resource manager, each participating resource manager commits the transaction and releases the reserved resources, each resource manager then sends a commit successful message, and finally, once the resource manager has received commit successful messages from every resource manager, the transaction manager completes the transaction.).  

In addition, Schaefer teaches obtaining, by the one or more processors, from the transaction manager, based on the transaction manager obtaining the transformed response (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate);
transforming, by the one or more processors, the resolution call by preparing and transmitting a dummy result to the transaction manager (Col. 10, lines 15-18: When the resource manager receives the indication from the protocol machine, it invokes a notification method provided by the MS DTC to notify the MS DTC that the requested operation has been completed.). 

Regarding claim 5, Schaefer teaches wherein the executing the transaction resolution command on the extended architecture non-compliant resource comprises utilizing the connection identifier and the transaction identifier in the log to identify and execute the transaction (Col. 17, lines 14-30: for each branch of a global transaction (i.e., each XATMI service request received from the MTS component 54 for which the OSI TP protocol machine 68 establishes a separate connection to the remote server 60), the resource manager 70 of the interconnect 64 of the present invention creates a record, referred to herein as a CRM record, in which information relating to that branch is stored for use by the resource manager 70 in coordinating the processing of OSI TP service requests by the OSI TP protocol machine 68 with the processing of corresponding events in the MTS environment. CRM records for a number of branches are stored by the resource manager 70 in the form of a linked list 84. The CRM records 84 serve as a central repository for all transactional and connection based information for each transaction branch. Further details concerning the structure and contents of a CRM record are provided hereinafter.).  

Regarding claim 6, Parkinson teaches wherein executing the transaction on the at least one extended architecture compliant resource, further comprises: 
based on obtaining the response from the resource manager, updating, by the one or more processors, the state of the transaction in the log and transmitting, by the one or more processors, the updated log to the transaction manager in a form readable by the transaction manager (¶ [0025]: FIG. 2 depicts a sequence of events in a distributed system where all the participants conform to the two-phase commit protocol, according to an embodiment of the invention. There are three parties to the transaction: resource manager 201, 

Regarding claim 7, Parkinson teaches further comprising: 
obtaining, by the one or more processors, a second request from the extended architecture compliant transaction manager, to execute a new transaction affecting the resource manager not supported by the transaction manager, wherein the second request comprises a new transaction identifier (¶ [0026]: FIG. 3 depicts a sequence of events in a distributed transaction in which one resource manager is XA-non-compliant… Transaction i.e., first request)… Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103 and sends, over that connection to resource manager (RM) 103, an instruction to insert 304 a row containing transaction ID in the custom table 112 (i.e., second request); 
generating, by the one or more processors, a new connection, from the extended architecture as a service to the resource manager (¶ [0026]: Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103); 
maintaining, by the one or more processors, in the log, the new transaction identifier (¶ [0026]: Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103 and sends, over that connection to resource manager (RM) 103, an instruction to insert 304 a row containing transaction ID in the custom table 112);
P201704418US01-34-commencing execution, by the one or more processors, of the new transaction on the resources managed by the resource manager, via the new connection (¶ [0026]: Resource manager 103 commits 306 the transaction, which makes both the transaction's work and a row entry in the custom table 112 containing the transaction id permanent.); 
obtaining, by the one or more processors, an indication of a failure of the transaction manager (¶ [0007]: The transaction manager receives negative acknowledgements during the prepare phase); 
based on obtaining the indication, determining, by the one or more processors, that the new transaction did not complete execution, based on obtaining, by the one or more processors, the state of the new transaction from the log, the new transaction identifier, and resolving, by the one or more processors, the new transaction, wherein the resolving comprises executing a command selected from the group consisting of: a new transaction commit command and a new transaction rollback command (¶ [0007]; ¶ [0025]: In response to prepare messages 204 and 205, each resource manager 201 and 203 locks resources that are needed for the transaction, writes a "prepare and transaction id" in its log 206 and 207, writes the necessary undo information, and then executes the transaction to the commit point. Resource managers 201 and 203 then send acknowledgement messages 208 and 209 to the transaction manager 202. The transaction manager 202 waits until it receives every acknowledgement message (208, 209) at which point it begins the commit phase. If any of acknowledgements 208 or 209 are negative, then the transaction manager rolls back the transaction. Alternatively, if acknowledgements 208 and 209 are positive, then transaction manager 202 logs its intention to commit transaction 210. Then transaction manager 202 sends commit instructions 211 and 212 to respective resource managers 203 and 201. Resource managers 201 and 203 finish their unit of work, release the locked resources, and send acknowledgements 213 and 214 to transaction manager 202.).  

In addition, Schaefer teaches wherein the new connection comprises a new connection identifier (Col. 9, lines 10-30: According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch. The fourth identifier is used to identify the connection in subsequent calls to the remote server over that connection…Information stored in the record for a given branch preferably comprises the first, second, third, and fourth identifiers ;
maintaining, by the one or more processors, in the log, the new connection identifier
and a state of the new transaction (FIG. 5 shows the contents of a CRM record for a given branch including txstate and tp_id);  
obtaining the indication, determining, by the one or more processors, that the new transaction did not complete execution, based on obtaining, by the one or more processors, the state of the new transaction from the log, wherein the obtaining comprises identifying the new transaction based on the new connection identifier (Col. 9, lines 10-30: According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch. The fourth identifier is used to identify the connection in subsequent calls to the remote server over that connection);
Regarding claim 8, Schaefer teaches further comprising: 
deallocating, by the one or more processors, the new connection, from the resource manager (Col. 32, lines 17-31: FIG. 9I illustrates the steps that are performed by the endccr procedure. This procedure is used to release resources that are no longer needed once a branch has committed or aborted. At step 310, the procedure checks the state of the branch. If the state is any of the PREPARED, COMMITING, or ABORTING states, then the resources associated with the branch are awaiting an indication from the remote server 60…  If the branch is not in any of these states, then control passes to step 314 where it is determined whether the OSI TP 

Regarding claim 9, Schaefer teaches further comprising: 
updating, by the one or more processors, the state of the new transaction in the log (Col. 2, lines 5-15: at the beginning of processing a transaction, a transaction processing application program typically invokes some form of begin-transaction function to indicate that processing of a transaction has begun. This operation is typically logged to an audit file to demarcate the operations associated with the particular transaction.); and 
transmitting, by the one or more processors, the updated log to the transaction manager in a form readable by the transaction manager (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate).  

Regarding claim 10, Schaefer teaches further comprising: deallocating, by the one or more processors, the connection, from the resource manager (Col. 32, lines 17-31: FIG. 9I illustrates the steps that are performed by the endccr procedure. This procedure is used to release resources that are no longer needed once a branch has committed or aborted. At step 310, the procedure checks the state of the branch. If the state is any of the PREPARED, COMMITING, or ABORTING states, then the resources associated with the branch are awaiting an indication from the remote server 60…  If the branch is not in any of these states, then control passes to step 314 where it is determined whether the OSI TP protocol machine 68 still holds a connection 

Regarding claim 11, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 12, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding claim 20, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
In Remarks Applicant argues:
(I)	Applicant notes that the teachings of Parkinson are contrary to certain aspects of the pending claims and teach away from various aspects and thus, the rejection of claims 1-20 based on this combination is improper… Hence, the "executing" is a 2PC (2 phase commit) transaction. As explained in the specification, "The two phases in the 2PC protocol refer to: 1) a commit-request phase (or a voting phase), and 2) a commit phase." ¶ [0002]. In claims 1, 11, and 20, the resource manager connects with the compliant and non-compliant resources for the first phase, despite the diversity of the resources. Parkinson teaches away from claims 1, 11, and 20 at least because Parkinson does not enable 2PC or the consistency (ACID). Rather, in Parkinson, the program code skips the first 2PC phase (e.g., the preparation phase) for resource managers that are not XA-compliant and resolves the transactions for the associated resources at the commit 

(II)	Parkinson does not teach this "connection" which can be used to execute the transaction on "at least one extended architecture compliant resource, and at least one extended architecture non- compliant resource," as recited, inter alia, in claim 1. Schaefer does not cure this deficiency in claim 1 because is arguably describes relaying commands from one server to another in order to communicate with a specific non-compliant resource and use that resource in a global transaction. Thus, there is no "connection" as recited, inter alia, in claim 1, to execute the transaction on the resources of claim 1 in the manner recited in claim 1. For at least these reasons, as amended, claim 1 is believed patentable over the art of record.

In view of the Arguments above, examiner respectfully submits the following.
As to point (I)
Examiner respectfully disagrees with the Applicant at least for the following reasons: 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Hence, the "executing" is a 2PC (2 phase commit) transaction. As explained in the specification, "The two phases in the 2PC protocol refer to: 1) a commit-request phase (or a voting phase), and 2) a commit phase." ¶ [0002]”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that “Parkinson teaches away from claims 1, 11, and 20 at least because Parkinson does not enable 2PC or the consistency (ACID). Rather, in Parkinson, the program code skips the first 2PC phase (e.g., the preparation phase) for resource managers that are not XA-compliant and resolves the transactions for the associated resources at the commit (second) phase by verifying the transaction logs at the resource manager side” (See complete argument above in (I)), examiner respectfully disagrees and directs attention to the following teachings in Parkinson. In Parkinson’s Background ¶ [0003] shows that Parkinson shares a similar concern as presented by the Applicants. For example:
¶ [0003]: “Reliable distributed transaction processing involves coordinating a set of two or more local transactions that span multiple databases while guaranteeing the ACID properties of atomicity, consistency, isolation, and durability. A common approach to ensure atomic processing of a distributed transaction is for all parties to a transaction to agree to use a two-phase commit protocol. The two-phase commit protocol is a distributed algorithm that specifies how a global transaction manager and resource managers reach a consensus on whether to commit or abort transactions in view of various error conditions. ”
¶ [0022]: “Techniques are provided for reducing logging overhead in transactions in which some of the participants do not adhere to the two-phase commit protocol while still retaining atomicity, consistency, isolation, and durability (ACID) database properties.”
¶ [0026]: “In a distributed transaction where some of the participants do not conform to the two-phase commit protocol, logging strategy can be altered to gain further performance improvement at the transaction manager. FIG. 3 depicts a sequence of events in a distributed transaction in which one resource manager is XA-non-compliant. Parallel to FIG. 2, each of the components XA-compliant resource manager 102, XA-non-compliant resource manager 103, and transaction manager 104 are associated with time axes depicted by three horizontal arrows. Distributed transaction progresses from the left side to the right. Events will be described in chronological order. Transaction manager (TM) 104 begins the distributed transaction by sending a prepare message 301, which contains the transaction ID, to the XA-compliant resource manager (XA RM) 102. In response to the prepare message 301, resource manager 102 records undo information and transaction ID in an appropriate log 302 and then processes its assigned unit of work up to the point of committing it to stable storage. XA-compliant resource manager 102 sends an acknowledgement message 303 to transaction manager 104. Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103 and sends, over that connection to resource manager (RM) 103, an instruction to insert 304 a row containing transaction ID in the custom table 112. Resource manager 103, in response to the insert 304 transaction ID instruction, makes inserting a row that contains transaction ID in the custom table 112 a part of it's local transaction work unit. Once transaction manager 104 has received acknowledgements from every involved resource manager, transaction manager 104 instructs resource manager 103 to commit 305 the transaction. Resource manager 103 commits 306 the transaction, which makes both the transaction's work and a row entry in the custom table 112 containing the transaction id permanent. Resource manager 103 then reports commit status 307 to transaction manager 104. Having received a successful commit status 307, transaction manager 104 then sends a commit message 308 to XA-compliant resource manager 102. Transaction manager 104 does not write the "commit transaction id" in its log before sending commit instruction 308. Resource manager 102 then commits its prepared transaction and, upon success, sends an acknowledgement 309 to transaction manager 104. Transaction manager 104 waits for acknowledgements from all XA-compliant resource managers involved in the transaction and then the transaction manager 104 finishes the transaction and releases its reserved resources.”
¶ [0027]: “In the case of a distributed transaction involving one XA-non-compliant resource, logging is omitted at the transaction manager, which creates a significant performance improvement. However, fault recovery mechanisms might need to be modified in order to accommodate the new logging strategy and still retain the properties of the two-phase commit protocol.”
As noted from the citations above, Parkinson defines a two-phase commit protocol as a distributed algorithm that specifies how a global transaction manager and resource managers execute and reach a consensus on whether to commit or abort transactions in view of various error conditions. Parkinson in at least ¶ [0026] discloses a distributed environment including a XA resource manager and a XA-non-compliant resource manager which reach consensus via successful commit status of the XA-non-compliant resource manager and acknowledgements 

As to point (II)
Examiner respectfully disagrees with the Applicant. Although Parkinson was not relied upon for the argued limitation, examiner respectfully submits that Parkinson does explicitly teach a "connection" which can be used to execute the transaction on "at least one extended architecture compliant resource, and at least one extended architecture non- compliant resource," 
¶ [0024]: “Transaction manager 104 communicates with resource manager 102 through an API 108 conforming to the XA standard. Resource manager 103, which does not conform to the two-phase commit protocol, is controlled by transaction manager 104 through an API 109 that is unique.”
¶ [0026]: “Transaction manager (TM) 104 begins the distributed transaction by sending a prepare message 301, which contains the transaction ID, to the XA-compliant resource manager (XA RM) 102…Transaction manager 104 then establishes a connection with XA-non-compliant resource manager (RM) 103 and sends, over that connection to resource manager (RM) 103, an instruction to insert 304 a row containing transaction ID in the custom table 112.”


Arguments presented for independent claims 11 and 20 on pages 14-16 are similar to those presented above for claim 1. Therefore, for brevity purposes, their respective rejections are maintained based on the same rationale presented above for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195